IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MING WEI,                                 : No. 765 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
STATE CIVIL SERVICE COMMISSION            :
(DEPARTMENT OF HEALTH),                   :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.